   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OREGON BREWING COMPANY,
Plaintiff,
Vv.
ROGUE APPAREL GROUP, INC., CONSENT JUDGMENT AND
PERMANENT INJUNCTION
Defendant.

 

 

Plaintiff, Oregon Brewing Company (“OBC”), filed the Complaint in this matter against
Defendant, Rogue Apparel Group, Inc. (“RAG”), on November 28, 2018, asserting claims for (i)
trademark infringement under the Lanham Act, 15 U.S.C. § 1114, (it) false designation of
origin/unfair competition under the Lanham Act, 15 U.S.C. § 1125, (iii) trademark infringement,
unfair competition, and false designation of origin under New York law, and (iv) trademark
cancellation. OBC duly served its Complaint on RAG. On November 5, 2020, the Court entered
an Order to substitute Coulter Ventures, LLC, d/b/a Rogue Fitness (“Rogue”), as plaintiff
following Rogue’s acquisition by assignment from OBC of all right, title, and interest in the
asserted trademark, U.S. Trademark Registration Number 3,365,653. RAG now stipulates and
consents to the Court’s entry of this Consent Judgment and Permanent Injunction.

NOW THEREFORE, upon consent of the parties, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED:

1. The Court has subject matter jurisdiction over this action pursuant to 15

U.S.C. § 1121{a) and 28 U.S.C. §§ 1331, 1338(a) & (b), and 1367(a).

2. The Court has personal jurisdiction over RAG and venue is proper in this

 
judicial district.

3. Plaintiff Rogue owns all right, title, and interest in and to valid and
enforceable, federal and common law, trademark rights in the mark ROGUE for apparel,
including but not limited to, U.S. Trademark Registration Number 3,365,653. Rogue’s
federal and common law trademark rights in the mark ROGUE are collectively hereafter
referred to as the “Rogue Mark.”

4. Plaintiff's Rogue Mark is distinctive and widely recognized throughout the
United States as a result of extensive sales, publicity, and exposure in the United States and
around the world since the 1980s. Plaintiff's Rogue Mark is a well-known and powerful
source identifier associated with Rogue.

5. RAG’s use of the mark ROGUE in connection with the manufacturing,
distributing, advertising, promotion, and/or sale of apparel alone and in combination with
other word(s), design(s) and designation(s): (a) is likely to cause confusion, mistake, and
deception as to the affiliation, connection, or association of RAG with Rogue, and as to
the source, origin, sponsorship, or approval of RAG’s products by Rogue, (b) infringes
Rogue’s rights in the Rogue Mark, and (c) constitutes trademark infringement, false
designations of origin and unfair competition in violation of the Lanham Act and New
York law.

6. RAG, and its directors, officers, agents, servants, employees, attorneys,
corporate parents, subsidiaries, affiliates, successors, and assigns, and all persons and
entities in active concert or participation with it, are permanently enjoined and prohibited
from directly, indirectly, or without authorization:

a. Using the Rogue Mark and all colorable imitations thereof in connection with the

 
sale, offering for sale, distribution, or advertising of any goods or services on or in

connection with which such use would be likely to cause confusion, or to cause

mistake, or to deceive;

b. Diluting the distinctiveness of the Rogue Mark;

c, Using any other false designation of origin or false description or representation or
any other act likely to cause confusion, or to cause mistake, or to deceive as to (1)
any affiliation, connection, or association of RAG or RAG’s products with Rogue
or Rogue’s products, or as to (ii) the origin, sponsorship, or approval of RAG’s
products with or by Rogue; and

d. Selling, offering to sell, distributing, or advertising ROGUE-branded products or
services.

7. RAG shall immediately destroy any and all ROGUE-branded apparel that
it has in transit, shall permanently delete any and all online advertisements or promotions,
including social media bearing the mark ROGUE, shall destroy all packaging and/or
marketing materials depicting ROGUE-branded apparel that it has on hand, shall cancel all
pending orders for ROGUE-branded apparel or materials depicting ROGUE-branded
apparel, and shall not re-order and/or import ROGUE-branded apparel or materials using
or depicting the mark ROGUE.

8. RAG shall surrender for cancellation in the United States Patent and
Trademark Office all of its United States trademark registrations containing the word
ROGUE, namely Registration Nos. 3346559, 3945523, 2790074, 2815985, 3114812,
3260143, and 5612768, and shall withdraw its United States trademark application

containing the word ROGUE, namely, Application No. 77706222.

 
9. Each party shall bear its own costs and attorney fees.
10. This Court shall retain jurisdiction over the parties for the purpose of

enforcing the terms of this Consent Judgment and Permanent Injunction.

Il. Judgment is hereby entered in favor of Rogue on all counts of the
Complaint.
12. This Order represents a final adjudication of all claims, counterclaims, and

defenses that were, or could have been, brought by OBC and/or Rogue on the one hand
and RAG on the other hand, in this case. This Order is intended to be final and shall bind
Rogue and RAG, and their affiliates and successors on all issues that were or could have
been litigated in this proceeding and that no appeal shall be taken herefrom.

SO ORDERED:

ze mo AAS
Dated: 2021 UWA4e- Z
Ugiited S(ips District Judge

 

CONSENTED AND AGREED TO:

 

Dated: June 30, 2021 Respectfully submitted,

/s/ Louis DiSanto /s/ Brent Blakely (with permission)

Louis DiSanto (pro hac vice filed) Brent Blakely (BB 1966)

Illinois Bar No. 6286044 BLAKELY LAW GROUP
Idisanto@bannerwitcoff.com 1334 Parkview Avenue, Suite 280
BANNER & WITCOFF, LTD. Manhattan Beach, California 90266

71 S. Wacker Drive - Suite 3600 Telephone: (310) 546-7400

Chicago, IL 60606 Facsimile: (310) 546-7401

Telephone: (312) 463-5000

Facsimile: (312) 463-5001 Attorneys for Rogue Apparel Group, Inc.

Attorneys for Coulter Ventures, LLC d/b/a
Rogue Fitness

 
